 



Exhibit 10.3

EXECUTION COPY

TRADEMARK LICENSE AGREEMENT

Between

TM ACQUISITION CORP.

COLDWELL BANKER REAL ESTATE CORPORATION

ERA FRANCHISE SYSTEMS, INC.

And

CENDANT MORTGAGE CORPORATION

Dated as of January 31, 2005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
            ARTICLE I DEFINITIONS

 
           
1.01
  Defined Terms     1  
 
           
1.02
  Interpretation.     5  
 
            ARTICLE II LICENSE TO LICENSEE OF THE MARKS

 
           
2.01
  Scope of License to Licensee.     6  
 
           
2.02
  Rights Reserved.     6  
 
           
2.03
  Appearance of the Marks.     6  
 
           
2.04
  Sublicensing.     6  
 
           
2.05
  Domain Names.     7  
 
            ARTICLE III OWNERSHIP OF THE MARKS

 
           
3.01
  Acknowledgments and Covenants of Licensee.     7  
 
           
3.02
  Avoidance of Adverse Actions by Licensee     7  
 
            ARTICLE IV MAINTENANCE OF QUALITY

 
           
4.01
  Quality of Licensee's Services.     8  
 
           
4.02
  Compliance and Performance Reviews.     8  
 
           
4.03
  Quality of Mortgage Business Offices     8  
 
           
4.04
  Promotion and Goodwill.     9  
 
           
4.05
  Notification of Breach of Quality Standards     9  
 
            ARTICLE V LICENSE FEES

 
           
5.01
  Fees.     9  
 
           
5.02
  Payment of Fees.     9  
 
           
5.03
  Late Payments.     9  
 
           
5.04
  Method of Payment.     10  
 
            ARTICLE VI RECORDS; AUDITS AND INSPECTIONS

 
           
6.01
  Maintenance of Records.     10  
 
           
6.02
  Right of Inspection and Audit.     10  
 
           
6.03
  Payment Deficiency.     10  
 
            ARTICLE VII COMPLIANCE WITH LAW

 
           
7.01
  Compliance with Law.     11  
 
           
7.02
  Government Licenses, Permits, and Approvals     11  
 
           

 i 

 



--------------------------------------------------------------------------------



 



              ARTICLE VIII INTELLECTUAL PROPERTY PROTECTION

 
           
8.01
  Protection of the Marks.     11  
 
           
8.02
  Domain Names.     11  
 
            ARTICLE IX DISCLAIMER OF REPRESENTATIONS AND WARRANTIES 12  
 
           
9.01
  Disclaimer     12   ARTICLE X DEFENSE AND INDEMNIFICATION

 
           
10.01
  Indemnification by Licensee     12  
 
            ARTICLE XI REMEDIES FOR BREACH

 
           
11.01
  Equitable Relief     12  
 
            ARTICLE XII TERM AND TERMINATION

 
           
12.01
  Term.     12  
 
           
12.02
  Licensors' Right to Terminate Agreement.     13  
 
           
12.03
  Termination for Material Breach     13  
 
           
12.04
  Effect of Termination.     13  
 
           
12.05
  Post-Transitional Period Use.     14  
 
           
12.06
  Survival.     14  
 
            ARTICLE XIII MISCELLANEOUS

 
           
13.01
  Counterparts.     14  
 
           
13.02
  Entire Agreement.     14  
 
           
13.03
  Invalidity.     14  
 
           
13.04
  Amendment.     15  
 
           
13.05
  Binding Effect.     15  
 
           
13.06
  Governing Law.     15  
 
           
13.07
  Effect of Waiver or Consent.     15  
 
           
13.08
  Notices     15  
 
           
13.09
  Headings.     17  
 
           
13.10
  No Assignment.     17  
 
           
13.11
  Remedies Cumulative.     17  
 
           
13.12
  No Third-Party Beneficiaries.     17  
 
           
13.13
  Further Assurances and Cooperation.     17  
 
           
13.14
  No Strict Construction.     17  

SCHEDULE A (Marks)
SCHEDULE B (Sublicensees)

ii

 



--------------------------------------------------------------------------------



 



THIS TRADEMARK LICENSE AGREEMENT (this “Agreement”), dated as of January 31,
2005, (the “Effective Date”), by and among TM ACQUISITION CORP., a Delaware
corporation located at 10750 W. Charleston Blvd., Suite 130, Las Vegas, NV 89135
(“TM Corp.”), COLDWELL BANKER REAL ESTATE CORPORATION (“Coldwell Banker”) and
ERA FRANCHISE SYSTEMS, INC. (“ERA”), both located at 1 Campus Drive, Parsippany,
New Jersey 07054 (ERA, Coldwell Banker and TM Corp. are collectively the
“Licensors”), and CENDANT MORTGAGE CORPORATION (to be renamed “PHH Mortgage
Corporation”), a New Jersey corporation located at 3000 Leadenhall Road, Mt.
Laurel, New Jersey 08054 (“Licensee”). Licensors and Licensee are hereinafter
referred to collectively as the “Parties” or individually as a “Party”.

WITNESSETH:

WHEREAS, Licensee is engaged in providing mortgage services that include
counseling, efficient processing, origination, and servicing of Mortgage Loans
on homes located in the United States, which Mortgage Loans are sourced through
a Brand Franchisee.

WHEREAS, TM Corp. owns the Marks set forth on Schedule A;

WHEREAS, TM Corp. has previously entered into exclusive licensing arrangements
with Coldwell Banker and ERA whereby TM Corp. granted (i) Coldwell Banker
exclusive rights to use the Coldwell Banker Marks and (ii) ERA exclusive rights
to use the ERA Marks, in connection with the operation of real estate franchisor
businesses;

WHEREAS, Licensee desires a license to use the Marks to conduct the Franchisee
Mortgage Business, and for a limited time prior to the initiation of the
operation of the NRT Mortgage Business by PHH LLC, the NRT Mortgage Business,
and Licensors desire to grant such license to Licensee on the terms and subject
to the conditions contained herein.

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants, promises, and agreements set forth herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

ARTICLE I
DEFINITIONS

1.01      Defined Terms. As used in this Agreement, the following capitalized
terms shall have the meanings set forth below:

“Affiliate” means, when used with reference to a specific Person, any Person
that, directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with such specific Person. For the
avoidance of doubt, neither PHH LLC nor any of the Brand Franchisees shall be
deemed to be an Affiliate of Cendant or any of Cendant’s Affiliates.

“Agreement” has the meaning set forth in the preamble of this Agreement.

1



--------------------------------------------------------------------------------



 



“Brand Franchisee” means any residential real estate brokerage business that (i)
operates under a Mark and (ii) is not owned by Cendant Real Estate or any of its
Subsidiaries; provided that the Parties acknowledge that any such businesses
operated under the “Sotheby’s International Realty” brand are not included in
the definition of “Brand Franchisee” for purposes of this Agreement.

“Business Day” means any day other than a Saturday, Sunday, or a holiday on
which commercial banks in the State of New York are closed.

“Calendar Quarter” means the three-month quarters from January 1st through
March 31st, April 1st through June 30th, July 1st through September 30th, and
October 1st through December 31st of each calendar year.

“Cendant” means Cendant Corporation, a Delaware corporation.

“Cendant Marks” means the marks identified as “Cendant Marks” on Schedule A.

“Cendant Mark License” has the meaning set forth in Section 2.01.

“Cendant Put” has the meaning set forth in Section 8.2 of the Operating
Agreement.

“Cendant Real Estate” means Cendant Real Estate Services Group, LLC, a Delaware
limited liability company.

“Cendant Real Estate Services Division” means (i) the residential and commercial
real estate brokerage business owned and operated by NRT Incorporated and its
Subsidiaries; (ii) the relocation business owned and operated by Cendant
Mobility Services Corporation and its Subsidiaries; and (iii) the Settlement
Services business owned and operated by Cendant Settlement Services Group LLC
and its Subsidiaries (it being understood that for all purposes of the NRT
Mortgage Business, the Cendant Real Estate Services Division shall not include
Century 21 Real Estate LLC, Coldwell Banker, ERA, and Sotheby’s International
Realty Affiliates, Inc.).

“Cendant Termination Event” has the meaning set forth in Section 8.1 of the
Operating Agreement.

“Cessation Date” has the meaning set forth in Section 12.04(b).

“Coldwell Banker” has the meaning set forth in the preamble of this Agreement.

“Coldwell Banker Marks” means the marks identified as “Coldwell Banker Marks” on
Schedule A.

“Control” shall mean, with regard to any Person, the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract, or otherwise; and the terms
“controlling” and “controlled” have meanings correlative with the foregoing.

2



--------------------------------------------------------------------------------



 



“Covered Books and Records” has the meaning set forth in Section 6.01(a).

“Customer” means any Person who is referred to Licensee by any Brand Franchisee
(with respect to the Franchisee Mortgage Business) or the Cendant Real Estate
Division (with respect to the NRT Mortgage Business) and contacts Licensee
whether in person or by mail, phone, via the Internet (including by electronic
mail), or otherwise, or who is so contacted by Licensee, about the possibility
of obtaining a Mortgage Loan through Licensee, or who otherwise obtains a
Mortgage Loan from or through Licensee.

“Damages” shall mean any and all damages, disbursements, suits, claims,
liabilities, obligations, judgments, fines, penalties, charges, amounts paid in
settlement, costs, and expenses (including reasonable attorneys’ fees and
expenses) arising out of or related to this Agreement, and any interest charged
by third parties on any of the foregoing.

“Domain Names” means the Internet domain names identified on Schedule A or such
other Internet domain name containing a Mark approved in writing by Licensors
from time to time pursuant to this Agreement.

“Effective Date” has the meaning set forth in the preamble of this Agreement.

“ERA” has the meaning set forth in the preamble of this Agreement.

“ERA Marks” means the marks identified as “ERA Marks” on Schedule A.

“Fees” has the meaning set forth in Section 5.01.

“Franchisee Mortgage Business” means providing mortgage services to the Customer
that include counseling, efficient processing, origination, and servicing of
Mortgage Loans on homes located in the Territory, which Mortgage Loans are
sourced solely through the Brand Franchisees.

“Governmental Entity” means any court, administrative agency or commission, or
other governmental authority or instrumentality.

“Law” means any order, writ, injunction, decree, judgment, ruling, law,
decision, opinion, statute, rule, or regulation of any Governmental Entity,
including, any federal, state, or local fair lending laws.

“License” has the meaning set forth in Section 2.01.

“Licensee” has the meaning set forth in the preamble of this Agreement.

“Licensor” means (i) TM Corp. with respect to all Marks, (ii) Coldwell Banker
with respect to the Coldwell Banker Marks, and (iii) ERA with respect to the ERA
Marks.

“Marks” means the service marks, trademarks, trade names, and real estate brand
names (and corresponding applications and registrations) identified on
Schedule A.

3



--------------------------------------------------------------------------------



 



“Mortgage Business” means the Franchisee Mortgage Business and, for the duration
of the NRT Mortgage License, as set forth in Section 2.01(b) hereof, the NRT
Mortgage Business.

“Mortgage Lending Laws” means any Law applicable to the (i) communication with,
and marketing directed toward, Customers, (ii) application process for Mortgage
Loans, (iii) Mortgage Pre-Approval Decision process described in the Operating
Agreement, (iv) processing of Mortgage Loan applications, (v) communication to
the Customer of a Mortgage Loan underwriting decision, and (vi) closing and
funding of a Mortgage Loan as well as the preparation, execution, and delivery
of Mortgage Loan Documents and Mortgage Loan Disclosures (as respectively
defined in the Operating Agreement). Mortgage Lending Laws include the
following: (i) the record keeping and reporting requirements of the Home
Mortgage Disclosure Act (“HMDA”), (ii) the Real Estate Settlement Procedures Act
and Regulation X (24 C.F.R. Part 3500), (iii) the Fair Housing Act, (iv) the
Fair Credit Reporting Act, (v) the Flood Disaster Protection Act, (vi) the
Truth-in-Lending Act and (Regulation Z), (vii) the National Housing Act,
(viii) the Servicemen’s Readjustment Act, (ix) the Equal Credit Opportunity Act
and (Regulation B), (x) any usury laws or regulations, and (xi) the Homeowner’s
Protection Act.

“Mortgage Loan” means a mortgage loan (including a home equity line of credit)
evidenced by one or more promissory notes and secured by a mortgage or deed of
trust on one or more residential real estate properties.

“Non-Renewal Put” has the meaning set forth in Section 8.4 of the Operating
Agreement.

“Non-Renewal PHH Sale” has the meaning set forth in Section 8.4 of the Operating
Agreement.

“NRT Mortgage Business” means providing mortgage services to the Customer that
include counseling, efficient processing, origination, and servicing of Mortgage
Loans on homes located in the Territory, which Mortgage Loans are sourced solely
through the Cendant Real Estate Services Division.

“NRT Mortgage License” has the meaning set forth in Section 2.01(b).

“Offices” has the meaning set forth in Section 4.02.

“Operating Agreement” means the Amended and Restated Limited Liability Company
Operating Agreement of PHH LLC, dated as of January 31, 2005, as it may be
amended from time to time.

“Party” or “Parties” has the meaning set forth in the preamble of this
Agreement.

“Person” means any individual, general partnership, limited partnership,
corporation, limited liability company, joint venture, trust, business trust,
governmental agency, cooperative, association, or other entity, and the heirs,
executors, administrators, legal representatives, successors, and assigns of
such person, as the context may require.

“PHH LLC” means PHH Home Loans, LLC, a Delaware limited liability company.

“Pipeline Loans” shall mean all potential Mortgage Loans which are in one of
various stages of loan origination, approval and processing at Licensee, but
which, as of the time of consummation of a Cendant Put or Two Year Put, shall
not have closed and funded.

4



--------------------------------------------------------------------------------



 



“PHH Sale” has the meaning set forth in Section 8.2 of the Operating Agreement.

“PHH Termination Event” has the meaning set forth in Section 8.3 of the
Operating Agreement.

“Prime Rate” means, at any given time, the prime rate most recently reported by
J.P. Morgan Chase, New York, New York (or any successor entity).

“Purchase Right” has the meaning set forth in Section 8.3 of the Operating
Agreement.

“Special Termination Put” has the meaning set forth in Section 8.4 of the
Operating Agreement.

“SRA” means the Strategic Relationship Agreement by and among Cendant Real
Estate, PHH Corporation, Cendant Real Estate Services Venture Partner, Inc.,
Licensee, PHH Broker Partner Corporation, and PHH LLC, as it may be amended from
time to time.

“Sublicensees” has the meaning set forth in Section 2.04.

“Subsidiary” means, when used with respect to any party, any corporation,
partnership, limited liability company or other organization, whether
incorporated or unincorporated, which is consolidated with such party for
financial reporting purposes under generally accepted accounting principles in
the United States.

“Term” has the meaning set forth in Section 12.01.

“Territory” means the United States and its territories and possessions.

“Transitional Period” has the meaning set forth in Section 12.04(b).

“Two Year PHH Sale” has the meaning set forth in Section 8.4 of the Operating
Agreement.

“Two Year Put” has the meaning set forth in Section 8.4 of the Operating
Agreement.

1.02      Interpretation. Each definition in this Agreement includes the
singular and the plural. The words “include” or “including” when used in this
Agreement shall mean “including, without limitation”. The word “or” shall not be
exclusive. Except as otherwise stated, reference to Articles, Sections,
Schedules and Exhibits means the Articles, Sections, Schedules and Exhibits of
this Agreement. The Schedules and Exhibits are hereby incorporated by reference
into and shall be deemed a part of this Agreement.

5



--------------------------------------------------------------------------------



 



ARTICLE II
LICENSE TO LICENSEE OF THE MARKS

2.01      Scope of License to Licensee.

(a)      During the Term and subject to the terms and conditions of this
Agreement, Licensors hereby grant to Licensee a non-exclusive, non-assignable,
non-transferable, non-sublicenseable (except as set forth in Section 2.04) right
and license to use in the Territory the:

(i)      Marks as trademarks and service marks and in its trade or assumed name
(but not corporate name,
except as set forth in Section 2.04); and

(ii)      Domain Names,

in connection solely with the offering of products and services (and the
advertisement, promotion, and marketing of such products and services) in the
Franchisee Mortgage Business and the NRT Mortgage Business (the “License”).
Notwithstanding any other provision of this Agreement, the License with respect
to the Cendant Marks shall be for ninety (90) days following the Effective Date
(the “Cendant Mark License”), and immediately upon the end of such ninety
(90) day period, the Cendant Mark License shall terminate and Licensee shall
cease using the Cendant Marks as provided in Section 12.04(b)(i) – (v) with
respect to cessation, removal, and destruction of the Cendant Marks.

(b)      Upon the commencement of the operation by PHH LLC of the NRT Mortgage
Business, the License granted to Licensee with respect to the NRT Mortgage
Business (the “NRT Mortgage License”) will automatically and immediately
terminate, and the provisions of Sections 12.04 and 12.05 hereof shall
automatically and immediately apply thereto.

2.02      Rights Reserved. For the avoidance of doubt, Licensors hereby reserve
the right to use and grant others the right to use the Marks alone or in
association with any other trademark, service mark, domain name, or name, as
trademarks, service marks, domain names, and/or names for any purpose
whatsoever.

2.03      Appearance of the Marks. The Marks may only be used under the License
in the same manner, including in the same style, typeface, and graphic
appearance, depicted on Schedule A. Notwithstanding any other provision of this
Agreement, Licensee may not combine the Marks with any other trademark or
service mark (including any logo, design, or symbol), domain name (except for
the Domain Names), name, prefix or suffix, or any other modifying word or term
or matter without Licensors’ prior written approval.

2.04      Sublicensing. The License includes the right of Licensee to grant a
sublicense of the Marks solely to the companies listed on Exhibit B
(“Sublicensees”) during the Term and solely for use in such Sublicensee’s
corporate name as set forth on Exhibit B. Sublicensees shall have no right to
sublicense the Marks to any other Person. Each Sublicensee’s use of the Marks
shall be governed by all provisions contained in this Agreement applicable to
Licensee. Licensee shall ensure that each Sublicensee complies with all such
provisions of this

6



--------------------------------------------------------------------------------



 



Agreement, and any breach of any provision of this Agreement by any Sublicensee
shall also be deemed a breach of this Agreement by Licensee.

2.05      Domain Names. Licensee acknowledges and agrees that any use of the
Domain Names, including in connection with any website or other advertising or
promotional materials (including electronic mail sent from an electronic mail
address associated with the Domain Names) or other content available through the
Domain Names, must comply with all restrictions in this Agreement relating to
the Marks, to the extent applicable.

ARTICLE III
OWNERSHIP OF THE MARKS

3.01      Acknowledgments and Covenants of Licensee.

(a)      Licensee acknowledges that (i) TM Corp. is the owner of the Marks in
the Territory, (ii) other than the rights granted to Licensee under this
License, (x) Coldwell Banker is the exclusive licensee of the Coldwell Banker
Marks in the Territory and (y) ERA is the exclusive licensee of the ERA Marks in
the Territory, and (iii) the rights of Licensors in the Marks are valid and
enforceable. Licensee covenants and agrees not to challenge Licensors’ ownership
of the Marks anywhere, including as part of a Domain Name.

(b)      Licensee shall not acquire any ownership rights in the Marks or Domain
Names or any other right adverse to Licensors’ interests in the Marks or Domain
Names. Nothing herein shall be deemed, intended, or implied to constitute a sale
or assignment of the Marks or Domain Names to Licensee. Licensee agrees that its
use of the Marks or Domain Names under this Agreement shall inure to the benefit
of Licensors, and this Agreement does not confer on Licensee any goodwill or
ownership interest in the Marks.

(c)      Licensee shall include the following written notice in connection with
its use of the Marks (or such other written ownership notice as requested by
Licensors from time to time): "[insert service mark] is a service mark of a
subsidiary of Cendant Corporation and used under license by [insert Licensee].”

3.02      Avoidance of Adverse Actions by Licensee. Licensee hereby covenants
that it shall not: (i) use the Marks in any way that may tend to impair their
validity as proprietary trademarks or service marks; (ii) take any action that
would jeopardize or impair TM Corp.’s ownership of the Marks or the legality
and/or enforceability of the Marks, or Coldwell Banker’s right to use the
Coldwell Marks and ERA’s right to use the ERA Marks; (iii) either directly or
indirectly, apply for the registration or renewal of registration of the Marks
or any variation thereon, or any trademark, service mark, domain name (except
for the Domain Names with respect to renewal as set forth herein), name or other
matter which contains or is similar to, the Marks, without the prior written
consent of Licensors; (iv) use (except for the Marks and Domain Names as set
forth herein) or attempt to register in any jurisdiction, directly or
indirectly, any trademark, service mark, domain name, name, or other matter
containing or similar to any trademark, service mark, domain name, or name as to
which Licensors or their Affiliates have any registration or proprietary rights;
or (v) sublicense any of the Marks, except as permitted in Section 2.04.

7



--------------------------------------------------------------------------------



 



ARTICLE IV
MAINTENANCE OF QUALITY

4.01      Quality of Licensee’s Services.

(a)           Licensee shall use the Marks and conduct its business under the
Marks in a manner designed to enhance the reputation and integrity of the Marks
and the goodwill associated therewith. Licensee hereby covenants that in the
course of conducting the Mortgage Business, the quality of products and services
provided by Licensee under the Marks will be at least equal to (i) the quality
of products and services provided by Cendant, Coldwell Banker, ERA or their
respective Affiliates under the Marks as of the Effective Date and
(ii) generally accepted good industry practice, which includes the origination,
processing, underwriting, approval, closing, shipping, and other origination
services on all Mortgage Loans by Licensee in accordance with all Mortgage
Lending Laws and with no less degree of care than Cendant or its Affiliates
exercised when they originated Mortgage Loans prior to the Effective Date.

(b)           Licensee shall not take any action that in any way might tend to
diminish or disparage the value, goodwill, or reputation of the Marks, Cendant,
or Licensors.

4.02      Compliance and Performance Reviews. Licensors shall have the right to
review the manner in which Licensee uses the Marks, including the right at any
Licensor’s written request to receive and review samples of materials on which
Licensee uses the Marks, including letterhead, business cards, advertising,
signage, and other promotional materials, and other business materials used in
connection with the Marks, to ensure that Licensee is complying with the
provisions hereof, and Licensors reserve their right to require written approval
of such materials prior to Licensee’s use of the same. If any Licensor
determines, in its discretion, that Licensee has failed to comply with the
quality provisions set forth in this Agreement, such failure shall be deemed a
default under this Agreement, and Licensors shall have the right to terminate
this Agreement as provided for in Section 12.03.

4.03      Quality of Mortgage Business Offices. Licensee shall:

(i)      maintain a high moral and ethical standard of operation at each office
servicing the Mortgage Business (the “Offices”);

(ii)      maintain each of its Offices in a clean, attractive, and orderly
condition;

(iii)      provide efficient, courteous, and high-quality services to the
Customers at each Office or via any telecommunication process such as telephone
or the Internet;

(iv)      comply with Licensors’ reasonable requirements so as to maintain the
high quality of each Office
and telecommunication processes; and

8



--------------------------------------------------------------------------------



 



(v)      conduct the Mortgage Business in the manner set forth under the
Operating Agreement and the SRA.

4.04      Promotion and Goodwill.

(a)           Licensee shall:

(i)      advertise and promote the Mortgage Business subject to Licensors’
reasonable requirements as to form and content of all advertising and
promotional material;

(ii)      not make or publish any statement or advertisement which would
reasonably be expected to be construed to demean the image, value, identity,
reputation, or goodwill associated with Cendant, Licensors, or any Mark; and

(iii)      advertise only in a manner that is professional, dignified, and not
intentionally misleading.

(b)           Licensee acknowledges that its compliance with the quality
provisions of this Agreement is essential to preserve the goodwill of the Marks
and the integrity of the Mortgage Business.

4.05      Notification of Breach of Quality Standards. Licensee shall promptly
deliver to Licensors written notice of any material breach by Licensee with
respect to the quality standards contained herein.

ARTICLE V
LICENSE FEES

5.01      Fees. Licensee shall pay, for each Calendar Quarter, a fee equal to
the amount specified in Exhibit A to Licensors or a Subsidiary of Cendant as
designated by Licensors (the “Fees”).

5.02      Payment of Fees.

(a)      The Fees will be payable by Licensee each Calendar Quarter and will be
due and payable on the 15th Business Day after the end of such Calendar Quarter,
in arrears.

(b)      Each payment of Fees shall be accompanied by a statement, certified by
the chief financial officer of Licensee, setting forth a reasonably detailed
calculation of the Fees corresponding thereto.

5.03      Late Payments. Any payment of Fees which are not paid by the date such
payments are due and payable shall bear interest to the extent permitted by
applicable Law at the Prime Rate on the date such payment is due, calculated
based on the number of months (pro rated, as necessary) such payment is
delinquent.

9



--------------------------------------------------------------------------------



 



5.04      Method of Payment. All payments to Licensors or a Subsidiary of
Cendant under this Agreement shall be made by wire transfer of same day funds or
check in United States dollars in the requisite amount to such bank account as
Licensors or a Subsidiary of Cendant may from time to time designate by notice
to Licensee. Payments shall be net of any withholding taxes required by
applicable Law.

ARTICLE VI
RECORDS; AUDITS AND INSPECTIONS

6.01      Maintenance of Records. Licensee shall maintain accurate books,
records, and accounts, including financial and accounting records, relating to
the Mortgage Business (and shall use commercially reasonable efforts to cause
its independent accountants to retain their working papers), including with
respect to the determination of (i) any Fees pursuant to this Agreement, and
(ii) compliance with the quality provisions set forth in Article IV (such books,
records, and accounts, collectively, the “Covered Books and Records”).

6.02      Right of Inspection and Audit.

(a)      Licensors and their Affiliates, and their officers, employees, and
agents, including third-party attorneys and accountants and auditors, and
regulatory officials with regulatory authority over Licensors, may, during the
Term and for a period of three (3) years following any termination of this
Agreement (or longer to the extent of any applicable statute of limitations or
any dispute hereunder), perform reviews, including onsite visits and an audit of
the Covered Books and Records to ensure that Licensee is conducting its
activities and performing its obligations under this Agreement in accordance
with all Mortgage Lending Laws and the provisions of this Agreement. In
connection therewith, Licensee shall provide to such Person, during normal
business hours and with reasonable advance notice, access to such Covered Books
and Records as Licensors may reasonably request for the purpose of carrying out
such reviews. Licensors shall have the right to make copies or extracts of the
Covered Books and Records.

(b)      Licensors shall be permitted, during the Term and for a period of three
(3) years following the Term (or longer to the extent of any applicable statute
of limitations or any dispute hereunder), during normal business hours and with
reasonable advance notice, to meet with Licensee’s officers, employees, and
applicable agents and representatives for the purpose of reviewing Licensee’s
compliance with the quality and payment provisions of this Agreement.

6.03      Payment Deficiency.

(a)      Except as otherwise provided in Section 6.03(b), the expenses of any
inspection and audit conducted pursuant to Section 6.02 shall be borne by
Licensors.

(b)      If the Fees actually paid by Licensee pursuant to Article V are less
than the Fees that Licensee was required to pay pursuant to Article V, then
Licensee shall promptly (and in no event later than five (5) days following such
determination of such payment deficiency) pay to Licensors or a Subsidiary of
Cendant the amount of such payment deficiency (together with interest from the
date originally due to the extent permitted by applicable Law at

10



--------------------------------------------------------------------------------



 



the Prime Rate on the date such payment was originally due) and reimburse
Licensee for the expense of any inspection or audit related thereto.

ARTICLE VII
COMPLIANCE WITH LAW

7.01      Compliance with Law. Licensee shall comply in all material respect
with all applicable Laws now and hereinafter enacted in connection with the
Mortgage Business, its use of the Marks, and the performance of its other
obligations under this Agreement.

7.02      Government Licenses, Permits, and Approvals. Licensee, at its sole
expense, shall be responsible for obtaining and maintaining all licenses,
permits, and regulatory approvals which are required by any Governmental Entity
with respect to this Agreement and/or the Mortgage Lending Laws with respect to
the Mortgage Business, and to comply in all material respect with any
requirements of such Governmental Entity or Mortgage Lending Law. Licensee shall
furnish Licensors with written evidence from such regulatory authorities of any
such licenses, permits, clearances, authorizations, or regulatory approvals at
Licensors’ request.

ARTICLE VIII
INTELLECTUAL PROPERTY PROTECTION

8.01      Protection of the Marks.

(a)      Licensee shall, at its own expense, notify Licensors, within ten
(10) Business Days after it becomes aware thereof, of (i) any use, application
to register, or registration of any word, name, phrase, term, logo, or design,
or any combination of any of the foregoing, that might constitute infringement
or other violation of the Marks; or (ii) any claim of any rights in a Mark, or
in any confusingly similar mark, adverse to Licensors’ interests in and to such
Mark, or any claim that Licensee’s use of a Mark infringes or otherwise violates
the rights of any other Person.

(b)      Licensee agrees, at its own expense and as Licensors may reasonably
request, to (i) cooperate fully with Licensors in the prosecution and
elimination of any infringement or other violation of the Marks, including, but
not limited to, joining in a suit or proceeding against a Person making such
infringing or other violating use; and (ii) execute any further agreements or
documents as may become necessary or useful in connection therewith.

8.02      Domain Names.

(a)      Licensee shall not register any Domain Names or domain names
incorporating the Marks, or any name or mark similar to the Marks, with any
domain name registrar. Licensors agrees that they will appoint Licensee as the
administrative and technical contact for the Domain Names with the appropriate
domain name registrar.

(b)      Licensee shall pay all fees (including renewal fees) associated with
the Domain Names to the appropriate domain name registrar and shall not let any
Domain Name lapse by failing to pay such renewal fees. Licensee shall promptly
notify Licensors in writing

11



--------------------------------------------------------------------------------



 



and promptly provide Licensors with copies of all correspondence from any domain
name registrar with respect to the registration or renewal of the Domain Names.

ARTICLE IX
DISCLAIMER OF REPRESENTATIONS AND WARRANTIES

9.01      DISCLAIMER. EXCEPT AS EXPRESSLY SET FORTH IN AND SUBJECT TO THE
OPERATING AGREEMENT, LICENSORS HEREBY SPECIFICALLY DISCLAIM ANY AND ALL
REPRESENTATIONS AND WARRANTIES, EXPRESS OR IMPLIED (INCLUDING ANY IMPLIED
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, VALIDITY,
REGISTRABILITY, OR NON-INFRINGEMENT AND IMPLIED WARRANTIES ARISING FROM COURSE
OF DEALING OR COURSE OF PERFORMANCE), REGARDING THE MARKS. WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, LICENSEE ACKNOWLEDGES THAT THE LICENSE GRANTED IN
THIS AGREEMENT AND THE MARKS ARE PROVIDED “AS IS.”

ARTICLE X
DEFENSE AND INDEMNIFICATION

10.01      Indemnification by Licensee. Licensee, at its expense, hereby agrees
to indemnify and hold harmless Licensors and their Affiliates, and their
respective directors, officers, employees, and agents with respect to any
Damages incurred, arising from, or based on a claim by any third party arising,
directly or indirectly, from any use by Licensee or Sublicensees of the Marks;
provided that Licensors notify Licensee promptly in writing after Licensors
become aware of such a claim. Licensors and Licensee shall reasonably cooperate
with each other with respect to such a claim.

ARTICLE XI
REMEDIES FOR BREACH

11.01      Equitable Relief. Licensee acknowledges and agrees that (i) the Marks
constitute valuable property of Licensors and have acquired a valuable
reputation and goodwill; (ii) violation by Licensee or its directors, officers,
employees, agents, subcontractors, or Sublicensees of any provision of this
Agreement may cause Licensors irreparable injury not compensable by money
damages for which Licensors may not have an adequate remedy at law; and (iii) if
Licensors institute an action or proceeding to enforce the provisions of this
Agreement and seek injunctive or other equitable relief as may be necessary to
enjoin, prevent, or curtail any breach thereof, threatened or actual, then
Licensors shall not be required to prove irreparable injury, and shall be
entitled to such relief without the posting of any bond or other security.

ARTICLE XII
TERM AND TERMINATION

12.01      Term. This Agreement shall become effective on the Effective Date and
shall continue in perpetuity unless and until terminated pursuant to
Section 12.02 or 12.03 (the “Term”).

12



--------------------------------------------------------------------------------



 



12.02      Licensors’ Right to Terminate Agreement. Licensors may terminate this
Agreement upon written notice to Licensee in the event of the occurrence of
(i) any Cendant Termination Event, which termination will be effective upon
consummation of a Cendant Put or a PHH Sale in accordance with Section 8.2 of
the Operating Agreement, (ii) any PHH Termination Event which termination will
be effective upon the consummation of a Purchase Right transaction in accordance
with Section 8.3 of the Operating Agreement, (iii) the consummation of a Two
Year Put in accordance with Section 8.4 of the Operating Agreement, (iv) the
consummation of a Two Year PHH Sale in accordance with Section 8.4 of the
Operating Agreement, (v) the consummation of a Special Termination Put, a
Non-Renewal Put or a Non-Renewal PHH Sale, in each case in accordance with
Section 8.4 of the Operating Agreement, or (vi) the dissolution of the PHH LLC,
which termination will be effective upon the distribution of assets in
accordance with Article IX of the Operating Agreement.

12.03      Termination for Material Breach. If any Licensor, on the one hand, or
Licensee, on the other, fails to discharge a material obligation or to correct a
material default hereunder, Licensee or Licensors, respectively, may give
written notice to such other Party specifying the material obligation or
material default and indicating an intent to terminate this Agreement if the
material obligation is not discharged or the material default is not cured. The
Party receiving such notice shall have sixty (60) days from the date of receipt
of such notice to discharge such material obligation or cure such material
default. If such material obligation is not discharged or such material default
is not cured by the end of such sixty (60) day period, the non-defaulting Party
may terminate this Agreement immediately by written notice given at any time
after the end of such period; provided that the material obligation has not been
discharged or the material default is continuing on the date of such termination
notice.

12.04      Effect of Termination.

(a)      Upon the expiration or termination of this Agreement for any reason:

(i)      Subject to Sections 12.04(b) and 12.05, Licensee’s License immediately
and automatically shall terminate, and all rights in the Marks granted to
Licensee under this Agreement shall revert to Licensors; and

(ii)      Licensee shall, within sixty (60) days from the termination of this
Agreement (such period, the “Transitional Period”), discontinue using the Marks
and remove the Marks from all promotional and advertisement materials,
stationery, computer and electronic systems (including all Internet websites),
and any and all documents (whether in written, electronic, optical, or other
form) in the possession or control of Licensee, and during the Transitional
Period (the last day of such period being the “Cessation Date”) all of the
obligations of Licensee hereunder shall remain in force; provided, however, that
Licensee shall not be required to remove the Marks from internal business
records.

(b)      Subject to Section 12.05, upon expiration of the Transitional Period,
Licensee shall:

13



--------------------------------------------------------------------------------



 



(i)      destroy all materials utilizing the Marks and provide confirmation of
same to Licensors;

(ii)      not use any trademark, service mark, domain name, or name that is
confusingly similar to or dilutive of the Marks, and at Licensors’ request
Licensee will assign any rights to the Marks to one or more of the Licensors or
an Affiliate of one of the Licensors, as requested by Licensors;

(iii)      remove all content from any Internet website corresponding to the
Domain Names, and shall (x) post, at the request of Licensors and subject to the
prior written approval of Licensors, a notice or legend which shall state that
the license granted hereunder has been terminated and any other information
reasonably requested by Licensors, including hypertext links to one or more of
Licensors’, or its Affiliates’, other Internet websites; or (y) redirect the
Domain Names to a website of Licensors’ choosing;

(iv)      take all steps necessary, and fully cooperate with Licensors and/or
their Affiliates, to remove the Marks from Licensee’s trade and assumed names
and Sublicensee’s corporate names and cancel any recordation of such names with
any Governmental Entity; and

(v)      change any corporate, trade, and assumed name that uses the Marks to a
name that does not include the Marks or any variation, derivation, or colorable
imitation thereof.

12.05      Post-Transitional Period Use. Notwithstanding Section 12.04, Licensee
shall have the right to continue to use the Marks after the expiration of the
Transitional Period solely to the extent necessary in connection with and until,
respectively, (a) the closing of any outstanding Pipeline Loans and (b) the term
of its agreement with any Brand Franchisee expires.

12.06      Survival. Notwithstanding any provisions of this Article stating
otherwise, Sections 8.02, 12.04, 12.05, 12.06, and Articles III, V (with respect
to Fees due prior to the Cessation Date), VI, IX through XI, and XIII shall
survive any termination of this Agreement.

ARTICLE XIII
MISCELLANEOUS

13.01      Counterparts. This Agreement may be executed in several counterparts,
each of which will be deemed an original but all of which will constitute one
and the same instrument.

13.02      Entire Agreement. This Agreement constitutes the entire agreement
between the Parties and contains all of the agreements between the Parties with
respect to the subject matter hereof. This Agreement supersedes any and all
other agreements, either oral or written, between the Parties with respect to
the subject matter hereof.

13.03      Invalidity. Wherever possible, each provision hereof shall be
interpreted in such manner as to be effective and valid under applicable law,
but in case any one or more of

14



--------------------------------------------------------------------------------



 



the provisions contained herein shall, for any reason, be held to be invalid,
illegal, or unenforceable in any respect, such provision shall be ineffective
only to the extent of such invalidity, illegality, or unenforceability without
invalidating the remainder of such invalid, illegal, or unenforceable provision
or provisions or any other provisions hereof, unless such a construction would
be unreasonable.

13.04      Amendment. Except as expressly provided herein, this Agreement may be
amended only by a written agreement executed by all of the Parties. Following
such amendment, this Agreement, as amended, shall be binding upon the Parties.

13.05      Binding Effect. Subject to the provisions of this Agreement relating
to transferability, this Agreement will be binding upon and shall inure to the
benefit of the Parties, and their respective permitted successors and assigns.

13.06      Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE CHOICE OF LAWS RULES
THEREOF, AND THE OBLIGATIONS, RIGHTS, AND REMEDIES OF THE PARTIES SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS. Any legal suit, action, or proceeding
against any of the Parties arising out of or relating to this Agreement shall
only be instituted in any federal or state court in New York, New York, pursuant
to Section 5-1402 of the New York General Obligations Law, and each Party hereby
irrevocably submits to the exclusive jurisdiction of any such court in any such
suit, action, or proceeding. The Parties hereby agree to venue in such courts
and hereby waive, to the fullest extent permitted by law, any claim that any
such action or proceeding was brought in an inconvenient forum. Each of the
Parties hereby irrevocably waives all right to trial by jury in any suit,
action, or proceeding arising out of or relating to this Agreement.

13.07      Effect of Waiver or Consent. No provision of this Agreement shall be
deemed to have been waived unless such waiver is contained in a written notice
given to the Party claiming such waiver has occurred. A waiver or consent,
express or implied, of or to any breach or default by any Person in the
performance by that Person of its obligations with respect to this Agreement is
not a consent or waiver to or of any other breach or default in the performance
by that Person of the same or any other obligations of that Person with respect
to this Agreement. Failure on the part of a Person to complain of any act of any
Person or to declare any Person in default with respect to this Agreement,
irrespective of how long that failure continues, does not constitute a waiver by
that Person of its rights with respect to that default until the applicable
statute-of-limitations period has run.

13.08      Notices. To be effective, unless otherwise specified in this
Agreement, all notices and demands, consents, and other communications under
this Agreement must be in writing and must be given by (a) depositing the same
in the United States mail, postage prepaid, certified or registered, return
receipt requested, (b) delivering the same in person and receiving a signed
receipt therefore, (c) sending the same by a nationally recognized overnight
delivery service, or (d) telecopy (promptly confirmed by telephone and followed
by personal or nationally recognized overnight delivery). For purposes of
notices, demands, consents, and other

15



--------------------------------------------------------------------------------



 



communications under this Agreement, the addresses of the Parties (and their
respective counsel, if applicable) shall be as follows:

If to Licensors, addressed to:

Cendant Corporation
9 West 57th Street
New York, New York 10021
Facsimile: (212) 413-1922
Attention:      Eric J. Bock,
                      Executive Vice President-Law
                      and Corporate Secretary

If to Licensee, addressed to:

PHH Mortgage Corporation
3000 Leadenhall Road
Mail Stop ACC
Mt. Laurel, NJ 08054
Facsimile: (856) 917-0950
Attention:      William F. Brown,
                       Senior Vice President
                       and General Counsel

Copies of all notices hereunder shall be delivered to:

Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036
Facsimile: (212) 735-2000
Attention: Fred B. White III, Esq.

Notices, demands, consents, and other communications mailed in accordance with
the foregoing clause (a) shall be deemed to have been given, made, and received
three (3) Business Days following the date so mailed. Notices, demands,
consents, and other communications given in accordance with the foregoing
clauses (b) and (d) shall be deemed to have been given, made, and received when
sent on a Business Day or, if not a Business Day, then the next succeeding
Business Day. Notices, demands, consents, and other communications given in
accordance with the foregoing clause (c) shall be deemed to have been given,
made, and received when delivered or refused on a Business Day or, if not a
Business Day, then the next succeeding Business Day. Any Party may designate a
different address to which notices or demands shall thereafter be directed and
such designation shall be made by written notice given in the manner hereinabove
required, provided that at all times each Party shall be required to maintain a
notice address in the continental United States.

16



--------------------------------------------------------------------------------



 



13.09      Headings. The headings of the Articles and Sections herein are
inserted for convenience of reference only and are not intended to be a part of
or to affect the meaning or interpretation of this Agreement.

13.10      No Assignment. Licensee may not assign or otherwise transfer
(including by operation of law) its rights or obligations under this Agreement
to any Person. Any assignment or other transfer in violation of the foregoing
sentence shall be void and of no force and effect. This Agreement shall be
binding upon and inure to the benefit of the Parties and their respective
permitted successors and assigns.

13.11      Remedies Cumulative. All remedies in this Agreement are cumulative,
in addition to, and not in lieu of, any other remedies available to a Party
under this Agreement at law or in equity.

13.12      No Third-Party Beneficiaries. Unless otherwise expressly provided
hereunder, this Agreement shall be binding upon and inure solely to the benefit
of each Party, and nothing in this Agreement, express or implied, is intended to
or shall confer upon any other Person any right, benefit, or remedy of any
nature whatsoever under or by reason of this Agreement.

13.13      Further Assurances and Cooperation. Each Party agrees to execute and
deliver such other documents and to take all such other actions as the other
Party may reasonably request to effect the terms of this Agreement.

13.14      No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the Parties hereto to express their mutual
intent and no rule of strict construction against any Party shall apply to any
term or condition of this Agreement.

[SIGNATURES APPEAR ON NEXT PAGE]

17



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Agreement has been duly executed on the day and year
first above written.

            TM ACQUISITION CORP.
      By:     /s/ Eric J. Bock       Name:   Eric J. Bock        Title:  
Executive Vice President and Secretary        COLDWELL BANKER REAL ESTATE
CORPORATION
      By:     /s/ Eric J. Bock       Name:   Eric J. Bock        Title:  
Executive Vice President and Secretary        ERA FRANCHISE SYSTEMS, INC.
      By:     /s/ Eric J. Bock       Name:   Eric J. Bock        Title:  
Executive Vice President and Secretary        CENDANT MORTGAGE CORPORATION
      By:     /s/ Terence W. Edwards       Name:   Terence W. Edwards       
Title:   President and Chief Executive Officer     

18